Citation Nr: 9902898	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-42 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The claimant active duty for training (ACDUTRA) from December 
23, 1974, to May 13, 1975, from June 14, 1975, to June 28, 
1975 and in August 1976.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 1997, the Board found that the RO had incorrectly 
considered the issue as whether new and material evidence had 
been submitted to reopen a previously denied claim rather 
than conduct a de novo review on the merits.  The case was 
remanded to the RO for further evidentiary development, to 
include consideration of the issue on a de novo basis.  The 
RO issued a Supplemental Statement of the Case (SSOC) in 
September 1998 that denied the appellants claim of service 
connection for hypertension.  The case was then returned to 
the Board.  


FINDING OF FACT

There is no competent medical evidence that demonstrates that 
the appellants hypertension is related to his ACDUTRA.  


CONCLUSION OF LAW

The appellants claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Applicable Law

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  Under the law, it is the 
obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well grounded claim is [a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would justify a belief by a fair and 
impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Grottveit, 5 Vet. App. at 93.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Active service is defined, in 
part, in include active duty and any period of ACDUTRA during 
which the individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101 (24) (West 1991).  Neither the presumption of soundness 
on entrance into service, nor the presumption of service 
incurrence for hypertension manifest to a compensable degree 
within the year after service, applies when service was 
ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins 
v. Brown, 1 Vet. App. 474 (1991).  If a condition noted 
during service is not shown to be chronic, then continuity of 
symptomatology after service generally is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
findings that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period 
(presumptive periods do not apply to ACDUTRA; See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-478 (1991)), continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, supra.  

For VA purposes hypertension is considered to be a disability 
where diastolic blood pressure readings are persistently 100 
or more.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cox v. Brown, 5 Vet. App. 95, 99 (1993); 38 C.F.R. § 4.104 
Diagnostic Code (DC) 7101 (1998). 

II. Factual Background

Review of the evidence of record reflects that the claimants 
blood pressure was 130/72 at separation from initial tour of 
active duty for the Marine Corps Reserve in May 1975.  
Subsequently dated private records reflect that he was 
examined in August 1975 for a physical examination for a 
trucking job.  His blood pressure was recorded as 120/65 and 
114/60.  He was described as a healthy young man.  When seen 
for a superficial knee laceration in February 1976, his blood 
pressure was recorded as 14/70 and 140/80.  On a report of 
medical history completed in April 1976, the claimant checked 
a block for yes in response to the question as to whether 
he had or previously had high or low blood pressure.  The 
examiners summary noted none of the positive answers were 
deemed to be significant.  Service department records show 
that his blood pressure was recorded as 180/120, 160/108, and 
182/90 in May 1976.  It was noted his weight had increased 
from 210 pounds in November 1975 to 250 pounds currently and 
he had recent symptoms of weakness, dizziness and headaches.  
The medical provider noted that he thought the claimant had 
hypertension and should be excused for weekend.  An entry 
dated in June 1976 shows the claimant was noted to have the 
same symptoms as recorded in May 1976.  It was indicated 
that he had been seen in an emergency room at St. Rose 
Hospital where his blood pressure was reported as elevated.  
He was told to return for further workup and his old drug 
(Dyazide) was discontinued.  His physician recommended that 
he be excused from weekend drill and that he refrain from 
strenuous activities.  He was on a weight reduction diet.

In July 1976, it was noted that his blood pressure level 
remained unacceptable.  He was reported not to have complied 
with bringing in medical records.  It was indicated that his 
blood pressure was abnormal when he reported for active duty 
training, he would not be considered eligible.  In August 
1976, when he reported for training his blood pressure was 
140/96, and it was determined that he was qualified for an 
active tour of duty.  The medical provider noted, however, 
that the claimant should have his blood pressure checked 
daily during his first week to ascertain if remained 
acceptable.  Two days later, however, the claimants blood 
pressure again increased and he reportedly had a headache and 
mild dizziness.  He was placed on medication.  Five days 
later his blood pressure as 176/96, 140/86 and 138/82.  
Following this period of active training duty, the 
appellants blood pressure again became elevated, and it was 
determined that he was not physically qualified for the 
Marine Corps Reserve.  He was discharged from the Reserve in 
May 1977 because of hypertension and obesity.  

Additional private and VA records are dated through 1995.  
These records show treatment, to include numerous 
hospitalizations, for various problems, but primarily for 
psychiatric complaints.  The records reflect, however, that 
the diagnosis of hypertension was continued over the years.  
A December 1995 statement shows that he was on medication for 
hypertension, and that he gave a history of having this 
disorder since 1975.  

At a personal hearing in March 1997, the claimant reiterated 
the contention made at pervious hearings, that his present 
condition of hypertension originated while he was on ACDUTRA, 
and that he had no prior history of this disability before 
that time.  Hearing (Hrg.) transcript, pg. 4.  

III. Analysis

As described earlier, there are three elements that must be 
met for a well-grounded claim.  The first element of a well-
grounded claim is satisfied on this record as the medical 
evidence of record does show the presence of hypertension.  
Medical records from the service department show pertinent 
symptoms during a period of ACDUTRA, thus the second element 
of a well-grounded claim is satisfied. 

What this record lacks, however, is competent medical 
evidence of a nexus between injury or disease in ACDUTRA and 
current disability.  Contrary to the claimants primary 
assertion, the service medical records do not reflect that 
this disorder originated during a period of ACDUTRA.  
Instead, they show a blood pressure reading that was within 
normal limits at the time of initial discharge from a period 
of ACDUTRA in May 1975.  The records disclose that an 
elevated blood pressure readings prior to ACDUTRA in August 
1976, and clinically recorded history that the claimant was 
receiving private care for hypertension and had been placed 
for a time on medication.  After further checks, he was 
accepted for ACDUTRA in August, with the proviso that he 
continue to have his blood pressure monitored during the 
first week of training.  His blood pressure became elevated 
again approximately two days later, and he was discharged.  

This record shows hypertension existed prior to ACDUTRA in 
1976; that the claimant had been on medication and under 
private treatment for this condition prior to ACDUTRA in 
August 1976; that he was only provisionally accepted to 
ACDUTRA in August 1976 before being discharged when he again 
manifested elevated readings for which he was provided 
medication.  There is no competent medical evidence 
indicating that the claimant had any increase in the 
underlying severity of the manifestly pre-existing 
hypertension that was described during his August 1976 
ACDUTRA.  There is no competent evidence of record to 
establish that this, or any other underlying chronic 
cardiovascular disorder, as contrasted to symptoms, increased 
in severity during the appellants periods of ACDUTRA.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  There is no 
competent medical evidence indicating his hypertension was 
incurred during a period of service, including ACDUTRA.  
Accordingly, his claim is not well grounded because there is 
no competent evidence establishing that a current disability 
of hypertension is causally related to disease or injury 
incurred or aggravated in service.  

While the claimants opinion that there is an etiological 
link between this disorder and active tours of duty has been 
noted, the Board must point out that lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer opinion concerning medical diagnosis and 
causation.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, supra; Espiritu, supra.   In the absence of 
medical evidence to support the contention that this 
condition was incurred or aggravated during ACDUTRA, the 
claim is not well grounded.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved these 
issues on the merits whereas the Board finds that the 
appellant did not meet the initial burden of submitting well-
grounded claim.  Since the appellant did not this burden, 
however, the claim is inherently implausible such that any 
possible error by the RO in this respect is harmless and the 
claimant is not prejudiced.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  



ORDER

Service connection for hypertension is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after 
November 18, 1988.  Veterans' Judicial Review Act, Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
which appears on the face of this decision constitutes the 
date of mailing and the copy of this decision which you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.



- 2 -
